





EXHIBIT 10.2.8






TENTH MODIFICATION TO LOAN AND SECURITY AGREEMENT


This Tenth Modification to Loan and Security Agreement (this "Modification")
dated January 14, 2019, is entered into by and between Neurometrix, Inc., a
Delaware corporation ("Borrower"), and Comerica Bank ("Bank").


RECITALS


Bank and Borrower previously entered into a Loan and Security Agreement dated
March 5, 2010, as amended by the following:


the First Modification to Loan and Security Agreement dated March 1, 2011,
the Second Modification to Loan and Security Agreement dated February 15, 2012,
the Third Modification to Loan and Security Agreement dated April 19, 2012,
the Fourth Modification to Loan and Security Agreement dated January 28, 2013,
the Fifth Modification to Loan and Security Agreement dated January 31, 2014,
the Sixth Modification to Loan and Security Agreement dated January 23, 2015,
the Seventh Modification to Loan and Security Agreement dated January 14, 2016,
the Eighth Modification to Loan and Security Agreement dated December 29, 2016,
and
the Ninth Modification to Loan and Security Agreement dated January 17, 2018
(collectively
"Agreement").


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as set forth below.


AGREEMENT


l.    Incorporation by Reference. The Recitals and the documents referred to
therein are incorporated herein by this reference. Except as otherwise noted,
the terms not defined herein shall have the meanings set forth in the Agreement.


2.Modification to the Agreement. Subject to the satisfaction of the conditions
precedent as set forth in Section 3 hereof, the Agreement is hereby modified as
set forth below.


(a)
The following defined term, which is set forth in Exhibit A of the Agreement, is
given the following amended definition:



'Revolving Maturity Date' means April 15, 2019."


3. Legal Effect.


(a)Except as expressly set forth herein, the execution, delivery, and
performance of this Modification shall not operate as a waiver of, or as an
amendment of, any right, power, or remedy of Bank under the Agreement, as in
effect prior to the date hereof. Borrower ratifies and reaffirms the continuing
effectiveness of all promissory notes, guaranties, security agreements,
environmental agreements, and all other instruments, documents and agreements
entered into in connection with the Agreement.


(b)Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Modification, and that no Event of Default has occurred and is continuing.


(c)
The effectiveness of this Modification and each of the documents, instruments
and agreements entered into in connection with this Modification is conditioned
upon receipt by Bank of:



(i)this Modification and any other documents which Bank may require to carry out
the terms hereof; and


(ii)
payment of any Bank expenses incurred through the date of this Modification.








--------------------------------------------------------------------------------









4.No Other Changes. Except as specifically provided in this Modification, it
does not vary the terms and provisions of any of the Loan Documents. This
Modification shall not impair the rights, remedies, and security given in and by
the Loan Documents. The terms of this Modification shall control any conflict
between its terms and those of the Agreement.


5.Integration. This is an integrated Modification and supersedes all prior
negotiations and agreements regarding the subject matter hereof. All amendments
hereto must be in writing and signed by the parties.
6.Counterparts. This Modification may be executed in one or more counterparts,
each of which shall be deemed an original but all of which taken together shall
constitute one and the same Agreement, and shall become effective when one or
more counterparts have been signed by each of the parties hereto and delivered
to the other party.


[end of Modification; signature page follows]











--------------------------------------------------------------------------------







ex1028pg3.jpg [ex1028pg3.jpg]





